         Case 3:19-cv-04063-SK Document 140 Filed 12/16/20 Page 1 of 6




     Shana Scarlett (State Bar No. 217895)
 1   Benjamin Siegel (State Bar No. 256260)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     715 Hearst Avenue, Suite 202
 3   Berkeley, CA 94710
     Tel: (510) 725-3000
 4
     Aaron Mackey (State Bar No. 286647)
 5   Andrew Crocker (State Bar No. 291596)
 6   Adam D. Schwartz (State Bar No. 309491)
     ELECTRONIC FRONTIER FOUNDATION
 7   815 Eddy Street
     San Francisco, CA 94109
 8   Tel: (415) 436-9333
 9   Attorneys for Plaintiffs and
     the Proposed Class
10

11

12                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN FRANCISCO DIVISION
15                                                    No. 3:19-cv-04063-SK
     KATHERINE SCOTT, CAROLYN JEWEL,
16   and GEORGE PONTIS, individually and on
     behalf of all others similarly situated,         STIPULATED REQUEST
17                                                    AND ORDER
                                        Plaintiffs,   TO PARTIALLY UNSEAL
18                                                    NOVEMBER 9, 2020 HEARING
           v.                                         TRANSCRIPT
19
     AT&T INC.; AT&T SERVICES, INC.; AT&T
20                                                    Judge: Hon. Sallie Kim
     MOBILITY, LLC; TECHNOCOM CORP.; and
21   ZUMIGO, INC.,

22                                    Defendants.

23

24

25

26
27

28
          Case 3:19-cv-04063-SK Document 140 Filed 12/16/20 Page 2 of 6




 1           Plaintiffs Katherine Scott, Carolyn Jewel, and George Pontis (collectively, “Plaintiffs”) and

 2   Defendants AT&T Services, Inc. and AT&T Mobility, LLC (collectively, “AT&T Defendants”), by

 3   and through their undersigned counsel, hereby submit the following stipulated request to partially

 4   unseal the transcript of this Court’s hearing in this matter on November 9, 2020 (“Hearing

 5   Transcript”). In support of this stipulation, the parties state the following:

 6           1.     On November 9, 2020, during a hearing on AT&T Defendants’ motion to dismiss and

 7   motion to compel arbitration, the Court ordered the closure of a portion of the hearing;

 8           2.     On November 13, 2020, the Court entered an order stating that a “portion of the

 9   proceedings held on November 9, 2020 were held under seal due to the confidential nature of the

10   matters being discussed” and concluded that, as a result, “only the parties in the case may obtain a

11   copy of the audio recording and/or transcript without a further court order.” ECF No. 124;

12           3.     After the Court’s order sealing the Hearing Transcript, the Parties conferred to

13   consider whether the Hearing Transcript could be unsealed;

14           4.     The Parties agree that the vast majority of the Hearing Transcript can be unsealed and

15   made publicly available, save for specific references made by AT&T counsel regarding its internal

16   codes for certain third-parties with access to customer geolocation data, located at page 5, lines 10-

17   11 and 13;

18           5.     The Parties agree that they can redact those specific references and keep them under
19   seal while otherwise making the Hearing Transcript publicly available;

20           6.     The Parties respectfully request that the Court order the Hearing Transcript be

21   unsealed with the exception of redactions at 5:10-11 and 13, which should remain under seal in their

22   entirety.

23           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and respectfully requested,

24   by and between the undersigned counsel, that:

25           The Court order the November 9, 2020 Hearing Transcript to be unsealed with limited

26   redactions at 5:10-11 and 13.
27           IT IS SO STIPULATED.

28
                                                                          STIP. REQ. & ORDER TO PARTIALLY
                                                                                UNSEAL NOV. 9, 2020 HR’G TR.
                                                     1                              Case No. 3:19-CV-04063-SK
         Case 3:19-cv-04063-SK Document 140 Filed 12/16/20 Page 3 of 6




 1   Date: December 16, 2020            HAGENS BERMAN SOBOL SHAPIRO LLP
 2
                                        By /s/ Shana E. Scarlett
 3                                       SHANA E. SCARLETT (State Bar No. 217895)

 4                                      Benjamin Siegel (State Bar No. 256260)
                                        715 Hearst Avenue, Suite 202
 5
                                        Berkeley, CA 94710
 6                                      Tel: (510) 725-3000
                                        Fax: (510) 725-3001
 7                                      shanas@hbsslaw.com
                                        bens@hbsslaw.com
 8
                                        Thomas M. Sobol (pro hac vice)
 9
                                        Abbye R. Klamann Ognibene (State Bar No. 311112)
10                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                        55 Cambridge Parkway, Suite 301
11                                      Cambridge, MA 02142
                                        Tel: (617) 482-3700
12                                      Fax: (617) 482-3003
                                        tom@hbsslaw.com
13
                                        abbyeo@hbsslaw.com
14
                                        Aaron Mackey (State Bar No. 286647)
15                                      Andrew Crocker (State Bar No. 291596)
                                        Adam D. Schwartz (State Bar No. 309491)
16                                      ELECTRONIC FRONTIER FOUNDATION
                                        815 Eddy Street
17                                      San Francisco, CA 94109
                                        Tel: (415) 436-9333
18                                      Fax: (415) 436-9993
19                                      amackey@eff.org
                                        andrew@eff.org
20                                      adam@eff.org

21                                      Counsel for Plaintiffs and the Proposed Class
22                                      By /s/ Robert Velevis
23
                                        Angela Zambrano
24                                      Admitted pro hac vice
                                        Robert Velevis
25                                      Admitted pro hac vice
                                        SIDLEY AUSTIN LLP
26                                      2021 McKinney Avenue, Suite 2000
27                                      Dallas, Texas 75201
                                        Telephone: (214) 981-3300
28
                                                            STIP. REQ. & ORDER TO PARTIALLY
                                                                  UNSEAL NOV. 9, 2020 HR’G TR.
                                         2                            Case No. 3:19-CV-04063-SK
     Case 3:19-cv-04063-SK Document 140 Filed 12/16/20 Page 4 of 6




                                    Facsimile: (214) 981-3400
 1

 2                                  Sara B. Brody
                                    Stephen Chang
 3                                  SIDLEY AUSTIN LLP
                                    555 California Street, Suite 2000
 4                                  San Francisco, California 94104
                                    Telephone: (415) 772-1200
 5
                                    Facsimile: (415) 772-7400
 6
                                    Attorneys for Defendants AT&T
 7                                  Services, Inc. and AT&T Mobility, LLC

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                        STIP. REQ. & ORDER TO PARTIALLY
                                                              UNSEAL NOV. 9, 2020 HR’G TR.
                                     3                            Case No. 3:19-CV-04063-SK
         Case 3:19-cv-04063-SK Document 140 Filed 12/16/20 Page 5 of 6




 1                                  LOCAL RULE 5-1 ATTESTATION

 2          Pursuant to Local Civil Rule 5-1(i)(3), I, Shana Scarlett, attest that I obtained the concurrence

 3   of Robert Velevis, in the filing of this document. I declare under penalty of perjury under the laws of

 4   the United States of America that the foregoing is true and correct.

 5
      Dated: December 16, 2020                         By: s/ Shana E. Scarlett
 6                                                         SHANA E. SCARLETT
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                        STIP. REQ. & ORDER TO PARTIALLY
                                                                              UNSEAL NOV. 9, 2020 HR’G TR.
                                                   4                              Case No. 3:19-CV-04063-SK
         Case 3:19-cv-04063-SK Document 140 Filed 12/16/20 Page 6 of 6



                                                     ORDER
 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED:
 3
               The transcript of the November 9, 2020 hearing is unsealed with limited redactions at 5:10-11
 4
     and 13.
 5

 6

 7    DATED: December 16, 2020
      ___________________
 8                                                      HON. SALLIE KIM
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                            ORDER TO PARTIALLY UNSEAL
                                                                                    NOV. 9, 2020 HR’G TR.
                                                    1                           Case No. 3:19-CV-04063-SK
